     Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 1 of 8



AO    241 PETITION UI{DER A USC E 22tt{ TORWBTT Or
          EABBAS COBPUSBY PETSOH IIT STATE CUSTODY
     Unltrd $latm Ol*fitlcfi Court Di*rist EA"STERN DIIfIBICT OF
                                   LOIJIS[ANA
Nsme Dsvidmuhiry                   PrisonerNo.          DocketNo. Ip?-26I
                                    103801               , Sedion"p "
Plece   of,Confueued Loulslsna Stffte
TteAttorney Ctcreral ofthe SdB of,Lfldsimc
Stste o* rel.     DnvidRuhhg
                                           *         J&€y M.       trelr-ffi1- Va                    I
v.
Sate ol   Lfldstuq Wsalm, I)ffiel Ymnoy                                 SECT. RMAG.4
                                            PEIIIION
l.Irlsme md lodioo of,cilrt     uii& snteredthejuftrcot of,suvir*io undr dach:
     22luficial         Court- Prifi ofst-        P O Ror l0ffI- Covineton- I-A

2. Dde ofju4mgot of,convictim: Odober          10       14- 1983

3. tength of, sentence: Dedh bv Electrgortigr Amended        to.   Life-
4. Nahne of offense involved (all rounb): First Deree Murder &Armed
5. Uthd wu yorflea?           ([he* oe)
      (E)Not       gutty              tXl
          (b)   ofiu                  tI
       (c)Nolo conteatue              tI
       (d) Nd gtuly hy ntaoa dhsmity [ ]
If yu1 eoErsdaguilty plerto me ournt w indfutued, md auotguiltyplee to uoftercount or]
indichmT girre      detaih:                                                                      ]




6-    rindoflliat    (Chedrre)                               FILING
                                                TENDERED FOR                                         t
     (allury              tA
     (blJudgeuty          t    I                          t'lAY    10   Tnrl

                                                      U.S. DISTRICT COURT
7' Did you teffi  f kisl?                           Ealtem Dietrio't of Louisiana
                                                          DePutY clerk
          ffi Yeu     t I
t. Didyou appedtm &ejuftuent              ofcouvittion?

       lXl Yse    tI
                                                                                    \   =   ,l\./3




                                                                                            t'lo-
                                                                                    -Doc.
  Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 2 of 8



AO 241
RET' 6182
9. Ifyou did eppeeL ugrrer&e following

         (alNme ofcourt: Lnrrieinnq                 e frarr*


         (b) Result Deninl

         (clDde ofresut:         1985                                          -      -.
         ($  &oun& raised: Claim #1: The tsial court erred in-dlqrtriog llliftsEEooq
         - 'ofp,roepeaiveFrom                                                                 challengeq
                                   fm he gut detsrmtlgtfoilr Sese offre tsiet- Cleim flil[e friat
            cort erred ir ailowing &e$roecutgt:to aBaek ffe[p+ eoqpgEt &ritrg closisf qg-
            ument Claim #3: Becanse ofthe etrtr pdeot oo &e face of the recw4$e :cglY -iFtim
            shsuld be reverse4 Claim #+: Tte ssilgsce nes excessivehecsrss o.tthe d&[dst's
            eie i ttre time of fl'e Grims, Claim #5: The tsiel coutt €fltd fu rcfitsitrg to ollowDell'
            uty coun4q aieiler, to &diry ftd fte co-dgtLrdur tad u8de s ddemgot 1xcullEt-
            -ory
                 as to te dsfenfut Clehq #6: fte bial soiltgrgA h alowhs fu'hg the pFraltt
           phss. on m ultimdte hsue, le. y,hetherfte hsmici& Wu Espeoially ctTel, dtrociom'
           ilheinous' ud clsim #?: the fial court €ffcd in allowiog &e P'rosecutim to que*ion
           wiUeses furin&fte Deoefty phrue s to ufretter they ftulght fre defe{dml *ould re-
           ccive-ttede*tpeadtl.                                                                -   -


10. othe'r ftm a dirsct ryeel atm tte ju@e,nt of couvictim ud g€illtcfice' hafe yol
puviouCy fifud auy petm*q ryplir{iru, a motimg with rcspcct to ftis itdgo€ot in eny
court,*de rfederal?
             lXl Yea EHo
1I- ffyor usurcr to l0 wra !er,"           give &e   folloflhg idcmdion:

         (4 (l)      Hmo sfo@rt: Ilnited Stdee                     Corrt

         (2) Ndrne dproceediqg:Writ           of   ecrtiorri
         (3)    Crruttrdersisad:

    l.    Whethertte ue of\ilifterryoon ctellmgeu              fr cup egdod Pro+cctitGjumre            fuied
          the   &fmff      his   rig[t to ajury &fii,n tom     e cnosg+ec{im   of lhe cmnuni$-

    L    Whether &e     dafdot rw fuied            his Shth Aoerfuetrt Righ to posmt a        defmr
         nfren the hful cout derded hin the oputrmity to preaent tedimmy cmcernirg his c'o-
          defrodufs e,*rrr$atory ffi'mds-
    3.    Whdherthe $pneme Corrt oflouisiaeperoiEad dEfmdmtb senbtrse of &dh to
          tud in violdion dthe Fwrteilth Anmducil Rigtt to Due Procsss becanp ofthe
          interdctioa of   rtitry
                             frctrs etdng &c cateocing Fre-
    4. Whdher diciting opiniorr frm wibeEsG fuirg tb petrr$ pftue                    ar to   tb Sropr
          sentence to be              cmdihted      a            factor,
Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 3 of 8



   (4) Didyou recdv? o evi&otiry hering onyurpotiltm" rylidim ormfrim?
         trYes [XINo
   (5) Rssttlt Deninl
   (q Hr     ofraguf, 1986

   (b) es to uy smmd petlim, ryplicdion ormdim       give the   s8e iofmdim:

   (l)   Nme sgseul2hd Judicial Di*ict cont, Ps(i& of st Toosy- Loubius

   tD    Neturc   dproeedng Stde Post Conviction oatitim
  Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 4 of 8



AO 241
      6182
                                                               be$vE'rEd be-canse it i8
         {3) eouudsraieed (L} Drvid Rushiqg'e Dedh Egdeoce-pp*
             bupd on rhe Iffiudion ofUudoffihfimal Prideqeg sthis Tkial. (ItI!8=Bs*iEg
               DEglh     Sedilcs   is   Isvdid ud Eust    be SflElEPd   Becsss he was DEnied the Efr'ed-
               irrs   AEEiililca   dCorrel *       hie S€otegciqS   tiel (m.)Tliel Comrl'e Deficient
               Putixmmcs       *   the GriE PhrBE     ofTtid   R€od€nsd   Pditimeds CoavictioB ltrt"lid
               Ilrdor. 6e s,ix& Eigh,th. &d roude€uh Am eofu ads. flv.) Prdsc{r{rid Miscmd-
                ult st thc sffitemirg Phsse cggoot be srll to IfuvE Hulno Effeot oil th sqptsnca
                or be   ConsidffBd-Irrples         &rr.   md (V-) Progecutsid Miscm&c{ st ttp (hilU
               fnnoencc ftase dtThid nm&rs lttr. Smltitrgfs Tliel Ftodmestxlly Udahmd
                              fieVrdiet
         (4) Did you receive        m widmtiuy hEitr8 m yur petitioa aptication or motion?
                      trYes [XlNo
         (5) Reeult Denial

         (qIHe dresul f}atahel I              1987

         (c)     Aato my&irdpetitim, rpplicdiu ormdion,siwthe sme iforudion:
         (l) Nue of cqrtlnited statesfifiict cort, Edein Dfutri{ oflougtsa
         (2) Nerre dproeedirg IT&it             Crms
         (3) Grundsrrisd Smre as l$rmhr 3
         (4) Did you rscefi,E m wirhntiry hecing m yompetilion, qpplidim                         or motim?

                      EYes [XlNo
         (5)
         (6) Dde        ofreafi                r   lqa?

  (O     Did you rypcetto          fu highe*   stde caut heviqg jmirdictim &e reerlt of edion ffiem          m
 my p*ition,          qflic*im rmotion?
          (UFirtpetition, efic.          tXIYeE trNo
          (2) SeomdFtitim, etc.          [XJ YeB trNo
         (3)T[irdfitim' etc-              trYes trNo
   (e) ryo|I did zotrypel from &o advsree ction m ny sition, aplicilion ormotiou,
                        did
 errplain briefly uhY You
 lL Stde conclsdY    evrY   grousd on nhich you chim ttd yur re beiqg held unlarftlln
 Summerize hieflY lte fadg auppcting eact grormd If recesry,
                                                             ym may dte& PryeB stating
 addltiurat grumda and frds nrpputiag&e srtre.




 C"   (kouod hree: Whetbr IfTeague Y. Lme Did Anplv To Petitioner D*vid fu&ing Petitiomer


                                                                                      ffi'n.n#
  Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 5 of 8



       Bushirg Sill lttcds The Requirements Oflfeqgue v. Lme To The ExceBtioo Rule?
Snpputing FACIS (tetl yor *ry brtetly withmt dting cres   orlur')@
                                                              ft*
Louisiln+ 13S S. Ct. 1500, (U. S. Le 2018), Jrrutice Gindnrg, held   The Sffi Asenduent
guranteea a defenfut &e tiglt to choop the objective of his defcrse md to insist thet
eounrpl r$finin A'w rfuittitrg guih, evrn qfteo counsefs elperiencediased view ic
codeasing guift offcre the ddmdut &e bei dhmce to ryoid tre deth peretfi. Fp.l507-i511.
Itr. fushiqg corten& his coltrssl Joh! Si-mme um coueding hie guilt durfug opeaing
*etenmts, &uing putr of hil triel md closing ddements. Rufring compnohansion to urhd his
tid cuu*l rms doing in concediog his guih eodusd Ru*ing to hfu medal illnsss dde
being, orm Rufriug vtoifsous md repe*ed prote$dions of imoccnce did viohte fufiing
rnrke the frndmedel decisiors repdins his case- Ru*iog conten& McCoy *ould be ryplied
retro#tiw to his cue. Thie is rlfty &e &rpreme Cout grated certiorci in view of adlvisioo
opinim amotrg stte courts dlas resnt oo the Slestion nfretha it is uncondiEtional to
ffire   corm*l to cmcede grrilt ovr the ddmdut 'r idraniged and rmubiguour ohjec{im.
A Groundfmr:
Snppofiing FACIS (tel[ your atry bdefu witLout dting caaes or law[
13. Emy oftte gronda lided h f2A B, C, ud D rmra not prwiosly perented in any
court, stde orfederal, sfre briefly ufrd gfmnds utre nd so pfasilta4 mdgire ym.
fr not p,rcsenting them:
14. Do you have ny petitim or  ryd       nowpeading inuy coult, eift€rsffir Hcrd,     o   to
ftejuftueot unfuattsrf?
       trYce [Xl No
15. Giw the trf,nr ad ad&os8, if known, of     od    dtsrey nfro    repeaeuied yoo   ir &e
folloring *des dfreftftmert de*ed hsein;
     (e) Atpreliminry hering Johq Simmq8s*htblic Defetr&tE Office, Cwitrstoq Louigiam
     o) AI rraignrnent md
   Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 6 of 8



AO 241
       6182
(ulAIfial: Jdr" Simmoqg,hbtloDefeodetr-pffics -.
 (OAt rmtmcing John                   onr, Prrblic                ()fEce

                                                           P*hi*    Doyle, Itfime$olie. Mitrtr-.fudth
CI In etry post+oovidio pomding $eehen
Menedue- Naur(Hemrn- I^A

 1,; 66   qp,p€,al   ftom   uy   edvusa   nrlry in epod-convic{ion poceedng SteDhes Patric& Doyle'
Mimespoti& MiEr.. Jirdi&Mem&e. Nsur0demE?                         -LA
16. U|k.c yor snteocEd u Bf,B lhu me cqt[t of m indidmcut, q. m rom tha                                     ona
iudisfuent, in the Ena Gourt utd at the Eue tine?
       trYes F{No
 l?.   Do you hevr      uy fifirre seot€ilce to se,rvo de,r you cmplete the t€rdence impoeed bg
              underdeck?
         flYes [XlNo
   (e) tf so, gtyp th nme md locdim                   o,f couil   ufiict irPoacd sederce to b    senred in &e
fthtrq
   (b) Oive dde       ud teqgh of ths *ow            s€d€oce:

   (c) Ilerre yor     fild   cr do yur codemflde            filh& uy petitio dtacting    the   ju{mert nhi&
 imposedhe scdetrc€ tobe sewed in thefuture?
          EYer [Xl No
   lllherafrre, p6xitim* przye th* thp Court grmt petilime,r rElbf to Hfrish he may be
                                                                                                        e'ntirfled

 inthb
 Sigudrre ofAttmey (if mY)


   I &clro undr pmrlty of prjury thd                 the   fwgoing    is Eue md mrred' Erecutod oo



 M:av    7    2621
                     (d*e)
                                  \
 Signdrre ofPetitimetr
      Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 7 of 8




                   IN THE UNITED $TATES DI$TRICT      COURT FEMCEIVf;'N
                                                                     rtAY 'l B ?$?1
                  F'OR THE EASTERN DISTRICT OF'      LOIISIANA
                                                                 Legal Programs departrnertt




                         CAS:E NO.




#ry#ffi:*rls                   DAVID RUSIIING
                              AppdlantlPedtioner

                                      VERSU$

                          DARRELVANN0Y, WARDEN
                             DefendantlRerPcndcmt


  FII.,ED:                           DBPUTY CLERK:




              PETITION rf}R HABEAS COBPUS BELIEFBY APRISONER
               IN STATE CUSTODY AFTER HAYING BEEN CONVICTED
             IN ST. TAMMANY PARISH ZINDJUDICIAL DISTRICT COURT




."-"{Til:                            Submitted   S
                              I              \

  ,limr'i$"                DAYID RUSHING
                              CAMPq, DORM-2
                       LOUISTANA STAI E PE NITENTIARY
                          ANGOLA, LOUISIANA 7o7l 2
                                 MrY 1,2VZl
               Case 2:21-cv-00929-SSV-KWR Document 1 Filed 05/10/21 Page 8 of 8


eFile-ProSe

From:                           Angola E-Filing   <   EML-FED-ANG-Printers@LA.GOV>
Sent:                           Monday, May '10, 2021 3:25 PM
IO:                             eFile-ProSe
Subject:                        Angola E-Filing
Attachments:                    DOc #103801152059.pdf



CAUTION - EXTERNAL:

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening attachments or
clicking on links.




                                                              1
